Citation Nr: 1627615	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-20 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement of medical services provided at Golden Ridge Surgery Center on January 14, 2010.

(The issues of entitlement to service connection for a low back disorder and entitlement to a total disability rating due to individual unemployability are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1968.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination issued by the Department of Veterans Affairs (VA) Network Authorization Payment Center in Fort Harrison, Montana (NAPC).

In February 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the record. 

In addition to a paper claims file, the Veteran currently has separate, electronic records located in the Virtual VA and the Veterans Benefit Manage System electronic claims processing systems.  These records, which include the Board hearing transcript, have also been reviewed in conjunction with the current appeal.


FINDINGS OF FACT

1.  On January 14, 2010, the Veteran underwent right shoulder surgery that was provided at Golden Ridge Surgery Center.

2.  The medical services in question were not authorized in advance by VA.

3.  The medical care received at Gold Ridge Surgery Center was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating the Veteran's service-connected disabilities; the Veteran did not have a total disability rating nor was he participating in a rehabilitation program at the time of treatment.

4.  Golden Ridge Surgery Center is not a hospital emergency department or similar facility that holds itself out as providing emergency care to the public.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses for medical care received at Golden Ridge Surgery Center on January 14, 2010 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R.  §§ 17.120, 17.121, 17.1000, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West  2014); 38 C.F.R. § 3.159 (2014).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and additional efforts to notify or assist the appellant in the development of this case are not required.  Specifically, the Board finds that, in correspondence dated in June 2011 and October 2011, the NAPC advised the Veteran of VA's duties to notify and assist under the VCAA.  This letter specified what the evidence must show to establish entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran.  The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the notices provided to the claimant were not given prior to the initial adjudication of the claim, the notices were provided prior to readjudication of the Veteran's claim in a June 2014 statement of the case.  The contents of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice.  Therefore, to decide the appeal would not be prejudicial to the claimant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Moreover, the Board recognizes that there appears to be outstanding medical evidence, specifically the private surgical records.  However, this evidence as well as any other outstanding evidence is irrelevant to decide this case.  In this regard, the Board finds that the Veteran does not satisfy the legal requirements for reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  In other words, this evidence would not assist in substantiating the Veteran's claim.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).

Analysis

The Veteran seeks entitlement to reimbursement for unauthorized medical expenses for private medical care rendered on January 14, 2010 at Golden Ridge Surgery Center.

By way of background, the record shows that in December 2009, the Veteran was seen in a VA emergency room for an injury to his right shoulder.  Subsequently, on January 4, 2010, the Veteran had an MRI at the VA.  Follow up clinical records showed that the Veteran called the VA nurse line on January 6th and January 12th to report that he was still in pain and request MRI results.  The January 12th record also documents that the Veteran had an appointment scheduled with orthopaedics on January 14, 2010.  A January 13, 2010 record shows that a nurse spoke with the Veteran.  Again, it was documented that he had an orthopaedic appointment the following day at the VA.  At that time, the Veteran was told that his MRI did show tears of the right shoulder of the supraspinatus tendon.  Also, degenerative changes of the AC joint with impingement upon the supraspinatus tendon were noted.  The infraspinatus tendon also appeared to be torn at its insertion.  The clinical record also noted that the Veteran believed a medical person would call him with results long before the day he received the call.  In the October 2011 letter, the AOJ also indicated that the Veteran called the orthopedic department at VA requesting to cancel his January 2010 appointment.  However, this phone call is not documented in the current clinical records.   

The Veteran has reported that he was in excruciating pain following the injury to his shoulder.  He has indicated that he was told by the MRI technician that he had rather large tears that needed immediate surgery.  He further stated that a VA patient advocate told him that there was over a year waiting list for shoulder injuries and he would be referred out.  Thus, he scheduled an appointment with a private physician, M.S., M.D. to repair the shoulder.  The Veteran stated that the private physician reiterated what the MRI technician had told him in that immediate surgery was required or he would never regain full use of his shoulder/arm.  The Veteran has further claimed that the VA facility did not have an orthopedic surgeon on staff.  The Veteran has also stated that he did not know of the VA orthopaedic appointment until he received an appointment letter that was actually mailed by VA after the appointment.   The Veteran had indicated that he submitted a copy of the letter and post-marked envelope in connection with his current appeal.  However, at this time, no such record is in the claims file or electronic record.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at the at Golden Ridge Surgery Center on January 14, 2010.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In the instant case, the Veteran has not asserted, and the evidence does not show, that there was pre-authorization for the medical treatment received at Golden Ridge Surgery Center.  Again, the Veteran has indicated that he was told by a VA MRI technician that he had rather large tears that needed immediate surgery.  He further stated that a VA patient advocate told him that there was over a year waiting list for shoulder injuries and he would be referred out.  Thus, he scheduled an appointment with a private physician, M.S., M.D. to repair the shoulder.  However, the Veteran has not asserted that he had prior authorization from the VA for such care.  In sum, the evidence of record does not show that prior authorization for any incurred medical expenses was obtained.   
  
VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

In the instant case, the Veteran does not meet the criteria of 38 C.F.R. § 17.120(a) because he did not seek treatment for a service-connected disability.  In this regard, again, he sought treatment at Golden Ridge Surgery Center for a shoulder injury for which he is not service-connected.  Moreover, there is no evidence that the Veteran's nonservice-connected disability for which he sought treatment was associated with or aggravating any service-connected disability.  The Veteran is only service-connected for mucous colitis and there is no evidence showing any association between the Veteran's right shoulder injury and his service-connected stomach disorder.  In other words, there is no indication that treatment was in any way associated with the Veteran's service-connected disability.  The Veteran also did not have a permanent and total disability rating.  Additionally, there is no evidence that the Veteran was participating in a rehabilitation program.  Importantly, the provisions in 38 C.F.R.  § 17.120 are conjunctive, not disjunctive; thus, all the provisions must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Although the criteria of 38 C.F.R. § 17.120 have not been met, it must still be considered whether payment or reimbursement for the emergency services for nonservice-connected conditions in non-VA facilities can be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

The Board observes that these criteria are also conjunctive, not disjunctive; thus, all criteria must be met.  See Melson, supra.

In the instant case, Golden Ridge Surgery Center is not a hospital emergency department or a similar facility held out as providing emergency care to the public.   The Board takes judicial notice that the facility is an outpatient surgical care center.  In other words, it does not provide emergency medical care.  See http://www.bbb.org/denver/business-reviews/outpatient-surgery-centers/golden-ridge-surgery-center-llc-in-golden-co-59001960/  Therefore, reimbursement for the medical expenses incurred in connection with treatment received at Golden Ridge Surgery Center on January 14, 2010 is not permitted.  

In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board recognizes that the Veteran sought treatment for what he perceived to be an emergent condition.  Nevertheless, as the Veteran did not meet one of the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R.  §§ 17.1000-1008 (i.e., the Veteran did not receive treatment at a hospital emergency department or a similar facility held out as providing emergency care to the public), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R.  § 17.1002.  While the Board is sympathetic to the Veteran's circumstances, there is no legal basis on which to provide the Veteran equitable relief.  See 38 U.S.C.A.  §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the claim must be denied.  


ORDER

Reimbursement of unauthorized medical expenses for medical care received at Golden Ridge Surgery Center on January 14, 2010 is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


